     Case 4:20-cv-01258-BP Document 16 Filed 12/29/20                 Page 1 of 2 PageID 93



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

FIROOZ DELJAVAN,                                §
                                                §
        Plaintiff,                              §
                                                §
v.                                              §     Civil Action No. 4:20-cv-01258-P-BP
                                                §
GOODWILL INDUSTRIES OF FORT                     §
WORTH, et al.,                                  §
                                                §
        Defendants.                             §

                                            ORDER

        Before the Court is the Defendant Goodwill Industries of Fort Worth’s Motion for More

Definite Statement and Brief in Support, filed on December 28, 2020. ECF No. 14. The

Defendant’s Motion requests that the Court compel the Plaintiff to amend his Complaint and

provide a more definite statement of his claims against the Defendant. Id. at 1. For good cause

shown, and noting that the Motion is unopposed, the Court GRANTS the Motion.

        Upon initial review, the Complaint does not meet the basic pleading requirements of

Federal Rule of Civil Procedure 8(a).

        A pleading that states a claim for relief must contain:

               (1) a short and plain statement of the grounds for the court’s jurisdiction, unless the

               court already has jurisdiction and the claim needs no new jurisdictional support;

               (2) a short and plain statement of the claim showing that the pleader is entitled to

               relief; and

               (3) a demand for the relief sought, which may include relief in the alternative or

               different types of relief.

FED. R. CIV. P. 8(a).
   Case 4:20-cv-01258-BP Document 16 Filed 12/29/20                   Page 2 of 2 PageID 94



         Accordingly, the Plaintiff SHALL file an amended complaint that sets forth a short and

plain statement consisting of plausible, non-conclusory factual allegations supporting each of his

causes of action pursuant to Rules 8(a) and 15(a) of the Federal Rules of Civil Procedure and Local

Civil Rule 7.1 within fourteen days of this order. Fed. R. Civ. P. 8(a), 15(a); L.R. 7.1. Plaintiff

shall number each paragraph in his complaint with each paragraph limited as far as practicable to

a single set of circumstances as required by Federal Rule of Civil Procedure 10(b). The Court

cautions the Plaintiff that his failure to fully comply with this Order may result in the Plaintiff’s

pleadings being stricken pursuant to Rule 12(e) of the Federal Rules of Civil Procedure.

         Any amended complaint will supersede (take the place of) Plaintiff’s previous filing.

Consequently, Plaintiff must state all claims and list all defendants in any amended complaint

filed. Plaintiff may also review the Local Civil Rules of the Court at http://www.uscourts.gov/civil-

rules.

         It is so ORDERED on December 29, 2020.



                                                  ______________________________________
                                                  Hal R. Ray, Jr.
                                                  UNITED STATES MAGISTRATE JUDGE




                                                 2
